 

Exhibit 10.2

 

PROMISSORY NOTE

 

Borrower:

Erba Diagnostics, Inc.

2140 North Miami Avenue

Miami, FL 33127

Lender:

Citibank, N.A.

6801 Colwell Boulevard

Irving, TX 75039

 

Principal Amount: $3,500,000.00

Date of Note: March 25, 2015

 

 

PROMISE TO PAY. To repay Borrower's loan, Erba Diagnostics, Inc. ("Borrower")
promises to pay to Citibank, N.A. ("Lender"), or order, in lawful money of the
United States of America, the principal amount of Three Million Five Hundred
Thousand & 00/100 Dollars ($3,500,000.00) or so much as may be outstanding,
together with interest on the unpaid outstanding principal balance calculated
from the date of the first advance until repayment of all advances.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on February 29, 2016. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning April 1, 2015, with all subsequent interest payments to
be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied to the loan in the
following order: (1) interest; (2) principal; and (3) charges, fees and
penalties. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the LIBOR Rate
(the "Index"). The Index is not necessarily the lowest rate charged by Lender on
its loans. If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will tell
Borrower the current Index rate upon Borrower's request. The interest rate
change will not occur more often than each day; however, the rate will be
adjusted each business day to reflect day-to-day changes in the Index. Borrower
understands that Lender may make loans based on other rates as well. Interest on
the unpaid principal balance of this Note will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate of 1.750 percentage points
over the Index. NOTICE: Under no circumstances will the interest rate on this
Note be more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

LIBOR RATE. "LIBOR Rate" means the rate of interest determined by Lender in
accordance with its customary procedures and utilizing such electronic or other
quotation sources as it considers appropriate to be the prevailing rate per
annum at which deposits in United States dollars are offered to Lender by first
class banks in the London interbank market for interest periods of one (1) month
shortly after 11:00 a.m. (London time) two (2) banking days prior to (i) the
date of each Advance hereunder and (ii) the date of each daily repricing of the
Index, or, if the LIBOR Rate becomes unavailable during any period in which
credit is available to the Borrower, in the discretion of Citibank, the base,
reference or other rate then designated by Citibank for general commercial loan
reference purposes, it being understood that such rate is a reference rate,
which serves as the basis upon which effective interest rates are calculated for
loans making reference thereto.

 

PREPAYMENT. Borrower may pay without fee all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to:
Citibank, N.A.; 6801 Colwell Boulevard; Irving, TX 75039.

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
4.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT. If any Event of Default shall occur, including failure
to pay upon final maturity, Lender, at its option, may, if permitted under
applicable law, increase the interest rate on this Note to 4.750 percentage
points above the index. The interest rate will not exceed the maximum rate
permitted by applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower's property or Borrower's ability to repay this Note or perform
Borrower's obligations under this Note or any of the related documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

 
 

--------------------------------------------------------------------------------

 

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

 

Change in Control. Should Transasia Bio-Medicals Limited, a company organized
under the laws of India, cease at any time, either directly or indirectly
(whether through its subsidiary known as ERBA Diagnostics Mannheim GMBH or
otherwise), to own, control and direct at least a majority of the voting
interests in Borrower, or cease to have the power to direct the management of
Borrower

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender, in good faith, believes the prospect of payment or
performance of this Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER'S RIGHTS. If any Event of Default shall occur, Lender may declare the
entire unpaid principal balance on this Note and all accrued unpaid interest,
together with all other applicable fees, costs and charges, if any, immediately
due and payable.

 

ATTORNEYS' FEES; EXPENSES. Borrower agrees to pay all costs and expenses Lender
incurs to collect this Note. This includes, subject to any limits under
applicable law, Lender's reasonable attorneys' fees and Lender's legal expenses
whether or not there is a lawsuit, including reasonable attorneys' fees and
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), and appeals. If not prohibited by applicable law,
Borrower also will pay any court costs, in addition to all other sums provided
by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of New
York without regard to its conflicts of law provisions.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of New York County, State of New York.
Nothing herein shall affect the right of the Lender to bring any action or
proceeding against the Borrower or its property in the courts of any other
jurisdiction.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender and its subsidiaries and
affiliates (whether checking, savings, or some other account and whether
evidenced by a certificate of deposit). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender's
option, to administratively freeze all such accounts to allow Lender to protect
Lender's charge and setoff rights provided in this paragraph.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs.

 

LINE OF CREDIT - ONLINE ACCESS. Requests for advances under this Note, as well
as payments from Borrower's accounts, may also be made on Lender's online
banking system. Borrower agrees to be liable for all sums either: (A) advanced
in accordance with the online instructions or (B) credited to any of Borrower's
accounts with Lender.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

JURY WAIVER. BORROWER HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING HEREUNDER OR IN CONNECTION HEREWITH TO THE
EXTENT PERMITTED BY APPLICABLE LAW.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. The
obligations under this Note are joint and several.

 

BORROWER:

 

ERBA DIAGNOSTICS, INC.

 

By: _____________________________________________

Mohan Gopalkrishnan, CEO and Secretary of Erba Diagnostics, Inc.

By: _____________________________________________

Prakash Patel, Treasurer of Erba Diagnostics, Inc.

 

 

LaserPro, Ver. 14.5.10.004 Copr. D+H USA Corporation 1997, 2015. All Rights
Reserved. - NY D:\LASERPROGLD\CFI\LPL\D20.FC TR-18917 PR-105 (M)

 

 

2